Supplemental Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on 11/6/20 was received.  Claims 1 and 3-19 are in the application and are currently being examined. Claims 1, and 6, 8-9, 18 were amended.  Claim 1 is the only claim in independent form. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued July 8, 2020.
EXAMINER’S AMENDMENT
Specification
Please amend the specification as follows. (The paragraph listings are based on the paragraph numbers in Specification filed on March 15, 2018)” 
[0008] A film forming device according to the present invention is a film forming device that forms a film on a substrate by spraying an atomized raw material solution [[to]] in an atmosphere the film forming device including: 
a mount on which the substrate is mounted; 
a mist spray head which is provided opposed to an upper surface of the substrate mounted on the mount, has a raw material solution ejection port and an exhaust port at the bottom surface, and sprays the raw material solution from the raw material solution ejection port to perform an exhaust processing from the exhaust port; and
a bottom plate detachably provided on the bottom surface of the mist spray head, wherein
the bottom plate is attached to the bottom surface of the mist spray head such that it does not disturb the forming of the film. 
 	[0027] In addition, a plurality of flow-regulating parts 6 (first flow-regulating part) are provided on both side surface portions in the cavity 11 of the raw material solution spray nozzle N1. The flow-regulating part 6 is a flow-regulating plate, and can regulate the flow in the cavity 11 of the atomized raw material solution supplied from the raw material solution supply part 1. Specifically, a plurality of flow-regulating parts 6 having a rectangular shape in plan view are arranged from the opposite side surfaces in the X-Y plane  with alternately changing the formation heights in the cavity 11. 
Please amend the title as follows:
"FILM FORMING FORMING 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susan Morse on May 19, 2021. Support for this amendment is found in paragraphs 38-42, 48-52, 60, and 62-64 of the printed publication and Figs. 1 and 5 .
Please amend claims 1, 6, 8-10, 12-13, and 18-19 as follows: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. No. 20130247820 A1 to Orita et al (hereinafter Orita) and US Pat. Pub. No. 20100224665 A1 to Vinnay et al (hereinafter Vinnay) and US Pat. Num. 6,302,964 B1 to Umotoy et al (hereinafter Umotoy) on claims 1, 3-9, and 16 are withdrawn based on the Examiner's amendment of claim 1.
Support for this amendment is found in paragraphs 38-42, 48-52, 60, and 62-64.
Reasons for Allowance
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites:
 A film forming device which forms a film on a substrate by spraying an atomized raw material solution in an atmosphere, the film forming device comprising:							a mount on which the substrate is mounted;							a mist spray head which is provided opposed to an upper surface of the substrate mounted on the mount, has a raw material solution ejection port and an exhaust port in a bottom surface of the mist spray head, and sprays the raw material solution from the raw material solution ejection port and performs an exhaust processing from the exhaust port; and							a bottom plate detachably provided on the bottom surface of the mist spray head, wherein the bottom plate is attached to the bottom surface of the mist spray head such that the bottom plate does not disturb  forming of the film, the mist spray head further includes an reaction material ejection port and an inert gas ejection port in the bottom surface, the mist spray head sprays a reaction material contributing to a reaction with the raw  material solution from the reaction material ejection port, and the mist spray head sprays an inert gas from the inert gas ejection port,		the bottom plate includes a raw material solution opening open to the atmosphere, a reaction material opening open to the atmosphere, and an inert gas opening open to the atmosphere formed in regions corresponding to the raw material solution ejection port, the reaction material ejection port, and the inert gas ejection port when the bottom plate is attached to the bottom surface of the mist spray head,					
the raw material solution opening, the reaction material opening, and the inert gas opening are formed in same shapes as the raw material solution ejection port, the reaction material ejection port, and the inert gas ejection port, respectively, and the raw material solution opening, the reaction material opening, and the inert gas opening   coincide with the same  shapes of the raw material solution ejection port, the reaction material ejection port, and the inert gas ejection port, respectively, in a plan view when the bottom plate is attached to the bottom surface of the mist spray head,			the mist spray head comprises a raw material solution spray nozzle for spraying the raw material solution from the raw material solution ejection port, and						the raw material solution spray nozzle includes:							a first cavity with a bottom surface and a side surface; 		 				a raw material solution supply which supplies the atomized raw material solution to the first cavity;													a raw material solution discharger in  the side surface of the first cavity at a position apart from the bottom surface of the first cavity above the bottom surface of the first cavity and apart from the raw material solution supply, and is connected to the raw material solution ejection port.	
In regards to independent claim 1, the closest prior art of record US Pat. No. 20130247820 A1 to Orita et al (hereinafter Orita) and US Pat. Pub. No. 20100224665 A1 to 
“ Claim 1. (Currently Amended): A film forming device which forms a film on a substrate by spraying an atomized raw material solution in an atmosphere, the film forming device comprising:	              …	a bottom plate detachably provided on the bottom surface of the mist spray head, wherein the bottom plate is attached to the bottom surface of the mist spray head such that the bottom plate does not disturb  forming of the film, the mist spray head further includes an reaction material ejection port and an inert gas ejection port in the bottom surface, the mist spray head sprays a reaction material contributing to a reaction with the raw  material solution from the reaction material ejection port, and the mist spray head sprays an inert gas from the inert gas ejection port,			the bottom plate includes a raw material solution opening open to the atmosphere, a reaction material opening open to the atmosphere, and an inert gas opening open to the atmosphere formed in regions corresponding to the raw material solution ejection port, the reaction material ejection port, and the inert gas ejection port when the bottom plate is attached to the bottom surface of the mist spray head,	…				 							a first cavity with a bottom surface and a side surface; 		 				a raw material solution supply which supplies the atomized raw material solution to the first cavity;													a raw material solution discharger in  the side surface of the first cavity at a position apart from the bottom surface of the first cavity above the bottom surface of the first cavity and apart from the raw material solution supply, and is connected to the raw material solution ejection port.	“	as recited in independent claim 1.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KARL KURPLE/Primary Examiner
Art Unit 1717